UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SHAMIR BATISTA,

                                Plaintiff,

                        -v.-
                                                                17 Civ. 1994 (KPF)
    CITY OF NEW YORK, DETECTIVE
    MICHAEL LECLAIR, Shield No. 5045,                        OPINION AND ORDER
    DETECTIVE JOHN MCSHERRY, Shield
    No. 2484, DETECTIVE CARLOS
    PAGAN, Shield No. 2218,

                                Defendants.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff Shamir Batista, proceeding pro se, brought this action under 42

U.S.C. § 1983 against the City of New York 1 and New York City Police

Department (“NYPD”) Detectives Michael Leclair, John McSherry, and Carlos

Pagan (Leclair, McSherry, and Pagan, together, “Defendants”), alleging that



1       Plaintiff’s Complaint named the New York City Police Department (the “NYPD”), and not
        the City of New York, as a defendant in this matter. (Complaint (“Compl.” (Dkt. #2))).
        On March 21, 2017, this Court entered an Order substituting the City of New York in
        place of the NYPD, because an agency of the City of New York is not an entity that can
        be sued. See N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the
        recovery of penalties for the violation of any law shall be brought in the name of the city
        of New York and not in that of any agency, except where otherwise provided by law.”);
        see Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson
        v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally
        prohibited from suing a municipal agency.”). Here, Plaintiff has presented no evidence
        of a municipal policy supporting or condoning the use of excessive force. See Monell v.
        Dep’t of Social Servs of the City of N.Y., 436 U.S. 658, 694 (1978) (“[A] local government
        may not be sued under § 1983 for an injury inflicted solely by its employees or agents.
        Instead, it is when execution of a government’s policy or custom, whether made by its
        lawmakers or by those whose edicts or acts may fairly be said to represent official
        policy, inflicts the injury that the government as an entity is responsible under
        § 1983.”); see also Connick v. Thompson, 563 U.S. 51, 60 (2011) (noting that
        municipalities can be held liable for “practices so persistent and widespread as to
        practically have the force of law”); accord Allen v. Antal, 665 F. App’x 9, 14 (2d Cir.
        2016) (summary order); Costello v. City of Burlington, 632 F.3d 41, 49 (2d Cir. 2011).
        Accordingly, the Court grants summary judgment in favor of the City of New York.
Defendants used excessive force against him in the course of arresting him.

Before this Court is Defendants’ motion for summary judgment, in which

Defendants argue that: (i) neither McSherry nor Pagan was present at the time

of the arrest; (ii) Leclair’s use of force was not excessive; and (iii) even if

Leclair’s use of force were found to be excessive, he is protected from liability

under the doctrine of qualified immunity. For the reasons that follow, the

Court grants summary judgment in favor of McSherry and Pagan, because

there is no evidence that either was present when Plaintiff was arrested.

Construed in the light most favorable to Plaintiff, however, the record discloses

genuine disputes of material fact as to whether Leclair’s use of force was

excessive and whether Leclair is entitled to qualified immunity. Accordingly,

the Court denies summary judgment as to Leclair on this point.

                                    BACKGROUND 2

A.    Factual Background

      On November 1, 2016, the NYPD’s 34th Precinct issued a felony Active

Investigation Card (“I-Card”), identifying Shamir Batista as a suspect in an




2     The facts stated herein are drawn from Plaintiff’s Complaint, Defendants’ Rule 56.1
      Statement of Material Facts Not in Dispute (“Def. 56.1” (Dkt. #76)), and Plaintiff’s
      deposition testimony (“Pl. Dep.” (Dkt. #84). The Court also draws facts from certain
      exhibits attached to Plaintiff’s Declaration in Opposition to Defendants’ Motion for
      Summary Judgment (“Pl. Opp., Ex. [ ]” (Dkt. #79)), and the deposition transcript of non-
      party witness Kiara Ortega (“Ortega Dep.” (Dkt. #85)). Citations to Defendants’ Rule
      56.1 Statement incorporate by reference the documents and deposition testimony cited
      therein. See Local Rule 56.1(d).
      For ease of reference, Defendants’ Memorandum of Law in Support of Their Motion for
      Summary Judgment is referred to as “Def. Br.” (Dkt. #78); Plaintiff’s Declaration in
      Opposition to Defendants’ Motion for Summary Judgment as “Pl. Opp.” (Dkt. #79); and
      Defendants’ Memorandum of Law in Further Support of Their Motion for Summary
      Judgment as “Def. Reply” (Dkt. #82).


                                              2
assault by slashing against one victim and a gunpoint robbery of a second

victim. (Def. 56.1 ¶ 1). On November 3, 2016, the 30th Precinct issued an I-

Card identifying Plaintiff as a suspect in the same two crimes. (Id.). These I-

Cards warned that Plaintiff was armed and dangerous. (Id. at ¶ 2). Sometime

between November and December of 2016, Plaintiff became aware that the

NYPD was searching for him. (Id. at ¶ 3). In consequence, Plaintiff deliberately

avoided contact with police officers to avoid detection. (Id. at ¶ 4).

      On January 12, 2017, Detective Leclair and two other officers were

searching for Plaintiff in the Washington Heights neighborhood of upper

Manhattan. (Def. 56.1 ¶ 5). At around 3:00 p.m. that day, Plaintiff and his

girlfriend were shopping in a shoe and clothing store in Washington Heights,

when they were approached by two plainclothes police officers. (Id. at ¶¶ 6, 7).

Plaintiff believed the two officers were going to cause him harm and took a

defensive stance. (Id. at ¶¶ 7, 8). According to Plaintiff and Ortega, the officers

did not identify themselves as policemen. (Pl. Dep. 59:21-60:1; Ortega

Dep. 21:10-12). The two officers, neither of whom was Leclair, attempted to

restrain Plaintiff in order to put him under arrest and, in the process, took

Plaintiff to the ground. (Def. 56.1 ¶ 9). Plaintiff described the officers as

having tackled him to the ground. (Pl. Dep. 37:17-24).

      Once on the ground, a physical struggle ensued between Plaintiff and the

two officers. (Def. 56.1 ¶ 10). What occurred during that struggle is disputed:

Defendants claim that the officers attempted to place Plaintiff’s arms behind

his back to put handcuffs on him. (Id.). Plaintiff testified that one officer


                                          3
began punching him in the face, and that he attempted to move his hands from

behind his back to shield his face from the blows. (Pl. Dep. 41:10-17, 42:22-

44:4, 49:9-18, 53:13-25). Plaintiff explained, further, that he was unable to

wrest his arms from behind his back because multiple officers were restraining

him. (Id. at 54:1-20). Ortega testified that, though she had an obstructed view

of the altercation, she also believed Plaintiff was being punched in the face,

based on the way the officers were moving their arms. (Ortega Dep. 26:14-23,

32:23-33:2). Plaintiff heard one of the officers order him to “stop resisting.”

(Def. 56.1 ¶ 12). But Plaintiff testified that he was being punched in the face

even as that order was issued. (Pl. Dep. 58:21-25). And after the punches to

his face had stopped, Plaintiff’s reaction was to try and shield his head from

further blows. (Id. at 53:15-25). Plaintiff cannot identify which officer punched

him in the head or which officer told him to stop resisting. (Id. at 46:7-17,

85:7-15).

      Leclair, who Defendants assert was not yet present in the store, received

a radio call for backup assistance from an officer inside the store. (Def. 56.1

¶ 13). 3 Leclair rushed to the store; upon entering, he observed multiple officers

attempting to restrain Plaintiff as he was twisting his body, flailing his arms,

and kicking his legs, making it difficult for the officers to handcuff Plaintiff. (Id.

at ¶ 15). Ortega also testified that she saw Plaintiff “wiggling” his legs and feet,



3     Plaintiff does not concede that Leclair entered the store after he had been tackled to the
      ground, nor does he concede that Leclair was not engaged in the physical struggle that
      followed. But Plaintiff cannot affirmatively identify which officers were involved in the
      struggle. (Pl. Dep. 46:1-17).


                                               4
as multiple officers were on top of him. (Ortega Dep. 28:18-29:14). But Ortega

claimed that Plaintiff was not resisting arrest; the officers were hitting Plaintiff,

but he was not fighting back. (Id. at 32:12-22).

      Leclair recalled warning Plaintiff that if he did not stop resisting arrest,

he would be tased. (Def. 56.1 ¶¶ 17, 18). Plaintiff continued to resist, causing

Leclair to deploy the taser. (Id.). Plaintiff, for his part, testified that when he

heard this warning, he shouted back that he had been punched in the face.

(Pl. Dep. 47:21-48:7). Plaintiff further recalled that his arms were already

behind his back when he was hit by the taser. (Id. at 54:1-20).

      The record is unclear regarding whether the prongs of the taser

penetrated Plaintiff’s skin or merely latched on to Plaintiff’s jacket. (Compare

Def. 56.1 ¶ 19, with Pl. Opp., Ex. B). Aside from the deployment of the taser,

Leclair testified that he did not use any force against Plaintiff. (Def. 56.1 ¶ 20).

The officers were then able to place Plaintiff under arrest, during which they

recovered a knife from his person. (Id. at ¶ 24).

      Once Plaintiff was in custody, he was taken to Columbia Presbyterian

Hospital. (Def. 56.1 ¶ 25). Plaintiff’s medical records note that his only injury

was an abrasion on his right cheek. (Id.). Plaintiff was prescribed Tylenol for

his injuries. (Id. at ¶ 26). Aside from temporary discomfort, Plaintiff was not

physically injured by the taser. (Id. at ¶ 27).

      After Plaintiff was discharged from the hospital, he was taken to the 30th

Precinct for processing. (Def. 56.1 ¶ 28). En route, Plaintiff asked Leclair why

he had been assaulted by one of Leclair’s colleagues. (Id. at ¶ 22). According


                                           5
to Plaintiff, Leclair appeared “dumbfounded,” as if he had no idea that that had

occurred. (Id. at ¶ 23). Plaintiff’s first recollection of seeing Detectives Pagan

and McSherry on January 12, 2017, was at the 30th Precinct. (Id. at ¶ 28).

Neither Pagan nor McSherry was present when Plaintiff was arrested; they had

not started their tours of duty for the day at the time of the arrest. (Id. at ¶ 29).

Pagan and McSherry did not use any force against Plaintiff. (Id. at ¶ 30).

         Plaintiff was arrested for: (i) robbery, stemming from an incident that

occurred on or about November 2, 2016; (ii) gang assault, stemming from an

incident that occurred on or about October 26, 2016; and (iii) resisting arrest

and obstruction of governmental administration stemming from the

January 12, 2017 arrest at issue in this case. (Def. 56.1 ¶ 31). The day after

Plaintiff’s arrest, he was taken into custody at Rikers Island, where the only

medical need for which he sought relief was withdrawal from narcotics. (Id. at

¶ 32).

         On December 6, 2017, Plaintiff pleaded guilty to disorderly conduct in

satisfaction of criminal charges relating to the altercation on January 12, 2017.

(Def. 56.1 ¶ 33). Plaintiff separately pleaded guilty to the charges against him

for robbery and assault. (Id. at ¶ 34).

B.       Procedural Background

         Plaintiff filed his Complaint in this action on March 17, 2017. (Dkt. #2).

On February 8, 2018, the Court stayed the case pending further developments

in Plaintiff’s underlying criminal case in state court. (Dkt. # 32). On August 1,

2018, after the criminal case had been resolved, the Court lifted the stay. (Dkt.



                                           6
#38). On August 16, 2019, Defendants filed a letter motion seeking leave to file

a motion for summary judgment. (Dkt. #66). The Court granted Defendants’

letter motion on August 27, 2019, and set a briefing schedule for Defendants’

anticipated motion for summary judgment. (Dkt. #67). On October 18, 2019,

Defendants filed their motion for summary judgment and supporting papers,

including a Local Rule 56.1 Statement of Undisputed Facts. (Dkt. #74, 75, 76,

77, 78). On December 30, 2019, Plaintiff filed a declaration in opposition to

Defendants’ motion. (Dkt. #79). The motion became fully briefed when

Defendants filed their reply brief on January 30, 2020. (Dkt. #83).

                                     DISCUSSION

A.    Applicable Law

      1.     Motions for Summary Judgment Under Federal Rule of Civil
             Procedure 56

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 4

A fact is “material” if it “might affect the outcome of the suit under the

governing law,” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v.


4     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
      “genuine issues of material fact.”

                                             7
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Jeffreys v. City of New

York, 426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson). In determining

whether there are genuine issues of material fact, courts are “required to

resolve all ambiguities and draw all permissible factual inferences in favor of

the party against whom summary judgment is sought.” Terry v. Ashcroft, 336

F.3d 128, 137 (2d Cir. 2003) (quotation omitted).

      “The moving party bears the initial burden of showing that there is no

genuine dispute as to a material fact.” CILP Assocs., L.P. v. PriceWaterhouse

Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013) (internal quotation marks and

alteration omitted). But where “the burden of proof at trial would fall on the

nonmoving party,” the moving party can shift the initial burden by “point[ing]

to a lack of evidence to go to the trier of fact on an essential element of the

nonmovant’s claim.” Simsbury-Avon Pres. Soc’y, LLC v. Metacon Gun Club, Inc.,

575 F.3d 199, 204 (2d Cir. 2009). If the movant has met its burden, “its

opponent must do more than simply show that there is some metaphysical

doubt as to the material facts” and, toward that end, “must come forward with

specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal citations

and quotation marks omitted). The nonmoving party may not rely on “mere

speculation or conjecture as to the true nature of the facts to overcome a

motion for summary judgment.” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d

Cir. 1986).




                                          8
      In deciding a motion for summary judgment, “a district court generally

‘should not weigh evidence or assess the credibility of witnesses.’” Rojas v.

Roman Catholic Diocese of Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting

Hayes v. N.Y.C. Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996)). But to that

general rule, the Second Circuit has recognized an exception:

            in the rare circumstance where the plaintiff relies
            almost exclusively on his own testimony, much of which
            is contradictory and incomplete, it will be impossible for
            a district court to determine whether “the jury could
            reasonably find for the plaintiff,” and thus whether
            there are any “genuine” issues of material fact, without
            making some assessment of the plaintiff’s account.

Jeffreys, 426 F.3d at 554 (internal citation omitted) (quoting Anderson, 477

U.S. at 252). In this rare setting, a court considering a summary judgment

motion may make credibility determinations. See SEC v. Jankovic, No. 15 Civ.

1248 (KPF), 2017 WL 1067788, at *8 (S.D.N.Y. Mar. 21, 2017). Even then, the

Second Circuit has cautioned that, “[i]f there is a plausible explanation for

discrepancies in a party’s testimony, the court considering a summary

judgment motion should not disregard the later testimony because of an earlier

account that was ambiguous, confusing, or simply incomplete.” Jeffreys, 426

F.3d at 555 n.2 (emphasis and citation omitted). Instead, such credibility

assessments are to be reserved for “extraordinary cases, where the facts alleged

are so contradictory that doubt is cast upon their plausibility.” Rojas, 660 F.3d

at 106 (citation and quotation marks omitted). A district court “must ask not

whether the evidence unmistakably favors one side or the other but whether a

fair-minded jury could return a verdict for the [nonmoving party] on the


                                         9
evidence presented.” Simpson v. City of New York, 793 F.3d 259, 265 (2d Cir.

2015).

      2.    Motions for Summary Judgment in Pro Se Cases

      In a pro se case, the court must take an additional step and liberally

construe the pro se party’s pleadings “to raise the strongest arguments that

they suggest.” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)

(quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

      This task has been complicated by Plaintiff’s imperfect compliance with

Local Rule 56.1. Under that rule, a movant is required to identify admissible

evidence in support of each factual assertion in his or her Rule 56.1 statement.

See S.D.N.Y. Local Rule 56.1(d) (“Each statement by the movant … pursuant to

Rule 56.1(a) … must be followed by citation to evidence which would be

admissible, set forth as required by Fed. R. Civ. P. 56(c).”). Conversely, a

nonmovant seeking to controvert these factual assertions must also cite to

admissible evidence, and where properly supported facts in a Local Rule 56.1

statement are denied with only conclusory assertions, the court will find such

facts to be true. See id.; id. at 56.1(c) (“Each numbered paragraph in the

statement of material facts set forth in the statement required to be served by

the moving party will be deemed to be admitted for purposes of the motion

unless specifically controverted by a correspondingly numbered paragraph in

the statement required to be served by the opposing party.”).

      Plaintiff has not filed specific objections or admissions in response to

Defendants’ 56.1 Statement. He has submitted only an eight-paragraph



                                         10
declaration, along with seven exhibits that might, if liberally construed, express

disagreement with a few of Defendants’ proffered facts. (See Pl. Opp.). In

response to the Court’s requests, Defendants submitted the full transcripts of

Plaintiff’s deposition and Ortega’s deposition. (See Pl. Dep.; Ortega Dep.). The

testimony contained in these transcripts establishes that Plaintiff disagrees in

certain key respects with the facts as laid out in Defendants’ Rule 561.

Statement.

      “Pro se litigants are … not excused from meeting the requirements of

Local Rule 56.1.” Wali v. One Source Co., 678 F. Supp. 2d 170, 178 (S.D.N.Y.

2009) (citing Vt. Teddy Bear, 373 F.3d at 246). Nevertheless, even where there

is incomplete compliance with the Local Rules, a court retains discretion “to

consider the substance of the plaintiff’s arguments.” Id. (citing Holtz v.

Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001) (“[W]hile a court is not

required to consider what the parties fail to point out in their Local Rule 56.1

Statements, it may in its discretion opt to conduct an assiduous review of the

record even where one of the parties has failed to file such a statement.”

(internal quotation marks omitted))); see also Hayes v. Cty. of Sullivan, 853 F.

Supp. 2d 400, 406 n.1 (S.D.N.Y. 2012) (“In light of Plaintiff’s pro se status, the

Court overlooks his failure to file a Local Rule 56.1 Statement and conducts its

own independent review of the record.”). To be fair to all parties, the Court will

rely principally on its own assiduous review of the record.




                                         11
      3.     Excessive Force in the Fourth Amendment Context

      “Claims that law enforcement officers have used excessive force ... should

be analyzed under the Fourth Amendment and its ‘reasonableness’ standard[.]”

Graham v. Connor, 490 U.S. 386, 395 (1989). A use of force violates the Fourth

Amendment if the police officer’s conduct is “objectively unreasonable ‘in light

of the facts and circumstances confronting them, without regard to their

underlying intent or motivation.’” Cruz v. City of New York, No. 15 Civ. 2265

(PAE), 2017 WL 544588, at *7 (S.D.N.Y. Feb. 8, 2017) (quoting Maxwell v. City

of New York, 380 F.3d 106, 108 (2d Cir. 2004) (internal quotation omitted)).

      “[A] de minimis use of force will rarely suffice to state a Constitutional

claim.” Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993). “The calculus

of reasonableness must embody allowance for the fact that police officers are

often forced to make split-second judgments — in circumstances that are

tense, uncertain, and rapidly evolving — about the amount of force that is

necessary in a particular situation.” Graham, 490 U.S. at 396-97. “[T]he

reasonableness question is whether the officers’ actions were ‘objectively

reasonable’ in light of the facts and circumstances confronting them, without

regard to their underlying intent or motivation.” Mickle v. Morin, 297 F.3d 114,

120 (2d Cir. 2002) (quoting Graham, 490 U.S. at 397). To aid in this inquiry,

courts are directed to consider “at least three factors,” known as the Graham

factors: “[i] the nature and severity of the crime leading to the arrest,

[ii] whether the suspect pose[d] an immediate threat to the safety of the officer

or others, and [iii] whether the suspect was actively resisting arrest or


                                          12
attempting to evade arrest by flight.” See Tracy v. Freshwater, 623 F.3d 90, 96

(2d Cir. 2010) (citing Graham, 490 U.S. at 396). The analysis involves “a

careful balancing of the nature and quality of the intrusion on the individual’s

Fourth Amendment interests against the countervailing government interests

at stake.” Figueroa v. Mazza, 825 F.3d 89, 105 (2d Cir. 2016) (quoting

Graham, 490 U.S. at 396 (internal quotation marks omitted)).

      In sum, for an officer to be “grant[ed] summary judgment against a

plaintiff on an excessive force claim ... no reasonable factfinder could conclude

that the officers’ conduct was objectively unreasonable.” Amnesty Am. v. Town

of W. Hartford, 361 F.3d 113, 123 (2d Cir. 2004) (citing O’Bert v. Vargo, 331

F.3d 29, 37 (2d Cir. 2003)). In other words, for an officer to prevail at the

summary judgment stage on a claim of excessive force, the evidence must

demonstrate that “no rational jury could have found that the force used was so

excessive that no reasonable officer would have made the same choice.”

Lennon v. Miller, 66 F.3d 416, 426 (2d Cir. 1995).

      4.     Qualified Immunity

      Qualified immunity protects officials sued for action taken in the course

of their official duties from liability for civil damages “unless [the] plaintiff

pleads facts showing [i] that the official violated a statutory or constitutional

right, and [ii] that the right was ‘clearly established’ at the time of the

challenged conduct.” Ricciuti v. Gyzenis, 834 F.3d 162, 167 (2d Cir. 2016)

(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). The Supreme Court

has “lately emphasized the breadth of qualified immunity protection,”


                                           13
particularly with regard to the clearly established prong. Francis v. Fiacco, 942

F.3d 126, 145-46 (2d Cir. 2019) (citing City of Escondido v. Emmons, — U.S. —,

139 S. Ct. 500, 503 (2019) (per curiam)). While the Supreme Court “does not

require a case directly on point for a right to be clearly established, existing

precedent must have placed the statutory or constitutional question beyond

debate.” White v. Pauly, — U.S. —, 137 S. Ct. 548, 551 (2017) (per curiam)

(internal quotation marks, citation, and brackets omitted). That precedent

“must be clear enough that every reasonable official would interpret it to

establish the particular rule the plaintiff seeks to apply.” District of Columbia v.

Wesby, — U.S. —, 138 S. Ct. 577, 590 (2018). At the summary judgment

stage, a claim may be dismissed on qualified immunity grounds only when a

court finds that an official has met his or her burden of demonstrating that no

rational jury could find these two prongs to be satisfied. Coollick v. Hughes,

699 F.3d 211, 219 (2d Cir. 2012).

B.    Analysis

      Plaintiff’s Complaint alleges that Defendants violated his Fourth

Amendment right to be free from excessive force during the course of an arrest.

(See generally Compl.). And while the Complaint alleges that Leclair struck

Plaintiff in the face multiple times during the course of the arrest, it includes

no specific allegations against McSherry and Pagan. (Id.). The evidence

exchanged during discovery reveals conduct by Leclair (the specifics of which

are disputed), but no conduct by McSherry and Pagan. As such, Defendants

have moved for summary judgment on the bases that: (i) no evidence suggests



                                          14
that McSherry and Pagan were present at the time of the arrest or that they

used any force against Plaintiff; (ii) Leclair’s use of force was not excessive; and

(iii) even if Leclair’s use of force were found to be excessive, he is protected from

liability through qualified immunity.

      At the outset, it is worth noting that Plaintiff’s submission fails to

address many arguments raised by Defendants in their Rule 56.1 Statement

and opening brief. However, because Plaintiff is proceeding pro se, the Court

does not consider Plaintiff’s silence to constitute a concession to any of

Defendants’ arguments or an abandonment of any claims Plaintiff made in his

Complaint or during his deposition. See Jackson v. Fed. Exp., 766 F.3d 189,

197-98 (2d Cir. 2014). Rather, the Court will “examine every claim or defense

with a view to determining whether summary judgment is legally and factually

appropriate.” Id.

      The Court first addresses Defendants’ arguments concerning whether a

reasonable jury could find that McSherry and Pagan used excessive force

against Plaintiff. It determines that Plaintiff’s claim against McSherry and

Pagan must fail on the record before it. Second, the Court considers Plaintiff’s

excessive force claim against Leclair, and finds that a genuine dispute of

material fact exists that precludes it from granting summary judgment in favor

of Leclair.

      1.      The Court Grants Summary Judgment in Favor of Defendants
              McSherry and Pagan

      “[T]he ‘personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.’” Victory

                                          15
v. Pataki, 814 F.3d 47, 67 (2d Cir. 2016) (quoting Farrell v. Burke, 449 F.3d

470, 484 (2d Cir. 2006)). Here, the Complaint does not allege that either

McSherry or Pagan used excessive force against Plaintiff, or that they were even

present at the time of his arrest. (See generally Compl.). The only evidence

submitted to the Court concerning McSherry or Pagan establishes that they

were, in fact, not present at the time of the alleged use of excessive force, and

that they did not use any force against Plaintiff. (Def. 56.1 ¶¶ 29, 30). Plaintiff

has failed to contest this evidence or to introduce any evidence of his own to

suggest that there is a genuine dispute of material fact as to whether McSherry

or Pagan used excessive force against him. (See generally Pl. Opp.; Pl. Dep.).

Indeed, Plaintiff testified that he did not know if Pagan or McSherry used any

force against him. (Pl. Dep. 85:7-15).

      Defendants have “point[ed] to evidence that negates [their] opponent’s

claims,” and Plaintiff cannot point to any “record evidence creating a genuine

issue of material fact.” Salahuddin v. Goord, 467 F.3d 263, 272 (2d Cir. 2006).

On this record, no reasonable jury could return a verdict against McSherry and

Pagan. See Anderson, 477 U.S. at 248 (a fact is in genuine dispute only “if the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party”). Thus, summary judgment is granted in favor of McSherry

and Pagan.

      2.     The Court Denies Summary Judgment as to Defendant Leclair

      In the Complaint, Plaintiff claimed that Leclair hit him in the face several

times during the course of the arrest, and that Leclair’s partner tasered him.



                                         16
(Compl. 4). Since that time, Plaintiff has acknowledged that he does not know

which officer hit him in the face and has instead argued that Leclair was the

officer who used the taser. (Pl. Opp., Ex. F; Def. 56.1 ¶ 21). Leclair has

submitted an affidavit in which he denies having hit Plaintiff in the face, but

admits that he was the officer who deployed the taser during the course of

Plaintiff’s arrest. (Def. 56.1 ¶¶ 19, 20). Because the evidence before the Court

suggests that Leclair did not hit Plaintiff in the face, and because Plaintiff has

acknowledged that he is unable to offer any countervailing evidence, the Court

concludes that there is no genuine dispute of material fact on this point. (Id. at

¶ 21). To the extent that Plaintiff maintains a claim that Leclair violated his

Fourth Amendment rights by hitting him in the face, summary judgment is

granted in favor of Leclair. 5

      Whether Plaintiff’s claim concerning Leclair’s deployment of the taser

survives the pending motion for summary judgment requires further analysis.

The law is clear that a law enforcement officer may not deploy a taser against a

suspect that is compliant or non-threatening. Muschette on Behalf of A.M. v.

Gionfriddo, 910 F.3d 65, 71 (2d Cir. 2018) (citing Tracy, 623 F.3d at 96-98).

Conversely, a taser may be used in the course of an arrest against a suspect

who is actively resisting arrest, after a warning has been given. Penree by



5     At best, any allegation that Leclair was the officer who punched Plaintiff in the face
      would be based on mere speculation or conjecture, because Plaintiff himself cannot
      identify Leclair as that officer. This is insufficient to survive a motion for summary
      judgment. Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir. 1986). Summary
      judgment is appropriate “[w]here the record taken as a whole could not lead a rational
      trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith
      Radio Corp., 475 U.S. 574, 587 (1986).

                                              17
Penree v. City of Utica, 694 F. App’x 30, 33 (2d Cir. 2017) (summary order) (“[I]t

is not excessive force to deploy tasers, after a warning, against arrestees who

are dangerous or resisting arrest.”); see Muschette, 910 F.3d at 71 (“We have

repeatedly concluded in summary orders that it is not unreasonable for an

officer to use a taser in analogous circumstances.”); see also MacLeod v. Town

of Brattleboro, 548 F. App’x 6, 7-8 (2d Cir. 2013) (summary order) (same);

Crowell v. Kirkpatrick, 400 F. App’x 592, 595-96 (2d Cir. 2010) (summary

order) (same). Accordingly, if Leclair used the taser on Plaintiff while Plaintiff

was neither resisting arrest nor posing a threat, he would have used excessive

force in violation of the Fourth Amendment and, further, would have violated a

clearly established right in doing so. Whether Plaintiff was resisting arrest

when the taser was deployed is thus a quintessentially material fact.

      After conducting an exacting review of the record, the Court concludes

that this material fact is the subject of a genuine dispute between the parties.

According to Defendants, Plaintiff was resisting arrest when Leclair arrived at

the scene: Plaintiff was on the floor, twisting and flailing, as multiple officers

attempted to restrain him. (Def. 56.1 ¶ 15). Leclair warned Plaintiff that if he

did not stop resisting, he would be tased. (Id. at ¶ 17). Plaintiff continued to

arrest, and Leclair deployed the taser. (Id. at ¶¶ 18, 19). The taser came in

contact with Plaintiff’s neck and back (Pl. Opp., Ex. B), but did not cause

Plaintiff any injury aside from temporary discomfort (Def. 56.1 ¶ 27). 6



6     As noted, the parties disagree whether the prongs of the taser penetrated Plaintiff’s skin
      or latched on to Plaintiff’s jacket. (Compare Def. 56.1 ¶ 19, with Pl. Opp., Ex. B). At
      this stage in the proceeding, the Court is required to draw all inferences in Plaintiff’s

                                               18
      Plaintiff’s and Ortega’s deposition testimonies paint a considerably

different picture. Plaintiff testified that he was first tackled to the ground by

two officers, after which several other officers arrived on the scene and held

him down. (Pl. Dep. 54:24-55:2, 57:5-8). The officers were immediately able to

put Plaintiff’s hands behind his back. (Id. at 54:23-55:2, 55:23-56:3). After he

was tackled to the ground, Plaintiff was repeatedly punched in the face by an

officer. (Id. at 41:10-17, 42:22-44:4, 49:9-18, 53:13-25). Any supposed

“resistance” to the officers was, according to Plaintiff, merely an effort to shield

his head from those blows. (Id. at 55:7-17). Ultimately, Plaintiff’s efforts were

unsuccessful: The officers had overwhelming numbers, and were easily able to

keep Plaintiff’s hands behind his back throughout the altercation. (Id. at 54:1-

20). Ortega corroborated portions of Plaintiff’s account; she believed that

Plaintiff was punched in the face, even though he was not resisting. (Ortega

Dep. 26:14-23, 32:23-33:2).

      To be sure, Plaintiff did not testify with complete precision as to whether

he was being punched in the head in the seconds before the taser was

deployed. (Pl. Dep. 53:6-25). But Plaintiff did claim that, after he was warned

that he might be tased, he shouted that he had been punched in the face. (Id.

at 47:21-48:7). Plaintiff further claimed that before the taser was deployed, his

hands were behind his back and he had multiple officers on top of him. (Id. at

54:1-23).



      favor, Vt. Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004),
      and thus assumes that the prongs did penetrate Plaintiff’s skin.


                                              19
      At this stage in the litigation, the Court must accept Plaintiff’s version of

events. Tracy, 623 F.3d at 98. And if a jury were to accept this version — that

Plaintiff had been punched in the face, was attempting to shield his head from

further blows, and had both hands behind his back with multiple officers

restraining him immediately prior to administration of the taser — it might well

conclude that Plaintiff was not actively resisting arrest to warrant the use of a

taser. See Garcia v. Dutchess County, 43 F. Supp. 3d 281, 293 (S.D.N.Y. 2014)

(denying summary judgment to defendants due to a genuine dispute of

material fact as to whether the use of a taser was excessive where, by the time

the taser was used, plaintiff had been taken to the floor, was being restrained

by multiple officers on the floor, and plaintiff’s resistance had reduced to a

more passive resistance of keeping his arms underneath his body to make it

more challenging for the officers to handcuff him); see also Tracy, 623 F.3d at

98 (“[W]e conclude that a reasonable juror could find that the use of pepper

spray deployed mere inches away from the face of a defendant already in

handcuffs and offering no further active resistance constituted an

unreasonable use of force.”); Hamell v. City of Utica, No. 16 Civ. 991 (GTS)

(ATB), 2019 WL 1933938, at *14 (N.D.N.Y. May 1, 2019) (denying summary

judgment to defendants due to genuine dispute of material fact as to whether

the use of taser was excessive where plaintiff was lying face-down on the

ground, held down by two officers, and may have been unable to move his

hands out from under his stomach to be placed in handcuffs). On the present

record, a reasonable factfinder could conclude that any effort Plaintiff made to


                                         20
remove his hands from behind his back was not an attempt to resist arrest, but

rather was a purely defensive maneuver intended to protect himself from being

punched in the head.

      The Court recognizes that, in determining whether Leclair is entitled to

qualified immunity, it must evaluate the record “from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” Tracy, 623 F.3d at 96 (quoting Graham, 490 U.S. at 396).

Moreover, it is required to “make ‘allowance for the fact that police officers are

often forced to make split-second judgments — in circumstances that are

tense, uncertain, and rapidly evolving — about the amount of force that is

necessary in a particular situation.” Id. (quoting Graham, 490 U.S. at 397).

But Plaintiff’s testimony permits an inference that, before Leclair deployed the

taser, he was aware that Plaintiff was being restrained by multiple officers, had

both hands behind his back, had been punched in the head, and was

attempting to shield his head from further blows. 7 Thus, a jury could find that

Leclair was aware that Plaintiff was not actively resisting arrest when the taser

was deployed.




7     To review, a district court deciding a motion for summary judgment may only make
      credibility determinations in the rare instance where a plaintiff relies almost exclusively
      on his own testimony, and that testimony is full of internal inconsistencies or
      contradictions. See Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005).
      Here, Plaintiff’s testimony was consistent concerning the key facts: that he was
      repeatedly punched in the head by at least one officer after he had been restrained on
      the ground, and that he made unsuccessful attempts to shield his head from further
      blows. Plaintiff’s testimony is further supported by Ortega’s testimony. Thus, this is
      not one of the rare instances in which credibility determinations are appropriate in
      resolving a motion for summary judgment.


                                                21
         The Court concludes that a genuine dispute of material fact exists as to

whether Leclair employed excessive force when he deployed the taser against

Plaintiff. Moreover, Plaintiff’s right to be free from the use of excessive force

was, then and now, a clearly established right, such that the factual disputes

identified by the Court preclude qualified immunity as a matter of law. See

Coollick, 699 F.3d at 219. Summary judgment is therefore denied as to the

issue of whether Leclair’s use of the taser against Plaintiff constituted excessive

force.

                                   CONCLUSION

         For the reasons set forth above, Defendants’ motion for summary

judgment is GRANTED IN PART and DENIED IN PART. The Court grants

summary judgment as to Defendants McSherry and Pagan, who are hereby

terminated as parties to this matter. The Court denies summary judgment as

to Defendant Leclair on the limited issue of whether or not he used excessive

force in deploying the taser against Plaintiff.

         The parties are further ORDERED to appear for a pretrial conference on

May 8, 2020, at 11:00 a.m. At the appointed date and time for the

conference, the Warden or other official in charge of Great Meadow Correctional

Center shall produce prisoner Shamir Batista, Identification No. 18A3248, at a

suitable location within the Correctional Center equipped with a telephone, for

the purpose of participating by telephone in the conference with the Court and

defense counsel in the above referenced matter. At the appointed time, the

parties shall call (888) 363-4749 and enter access code 5123533. Please



                                          22
note, the phone conference line will not be available prior to 11:00 a.m.

Counsel for Defendants must (i) transmit this Order to the Warden forthwith;

(ii) contact the Correctional Center forthwith to arrange the call and to

determine the telephone number at which Plaintiff will be reachable at the

above time and date; and (iii) telephone the Court with Plaintiff on the line at

the time and date of the conference.

      SO ORDERED.

Dated:      April 3, 2020
            New York, New York                __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge


Sent by first class mail to:
Shamir Batista
#18A3248
Great Meadow Correctional Facility
Box 51
Comstock, NY 12821




                                         23
